FILED
                                                                            NOV 22 2010
                              NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                              FOR THE NINTH CIRCUIT



WENDY EFFENDY,                                    No. 08-70154

               Petitioner,                        Agency No. A095-629-854

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Wendy Effendy, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from the immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings. Abebe v. Gonzales, 432 F.3d 1037, 1039-40 (9th Cir. 2005) (en banc).

We deny the petition for review.

      The record does not compel the conclusion that Effendy established changed

or extraordinary circumstances to excuse the delay in filing his asylum application

beyond the one-year deadline. See 8 C.F.R. §§ 1208.4(a)(4), (5); Ramadan v.

Gonzales, 479 F.3d 646, 656-58 (9th Cir. 2007) (per curiam). Accordingly, we

deny the petition as to Effendy’s asylum claim.

      Based on the different names, birth dates, and places of birth that Effendy

presented in his Indonesian passports and in his child’s birth certificate, substantial

evidence supports the IJ’s adverse credibility determination. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003) (upholding adverse credibility

finding where inconsistencies went to key elements of the asylum claim, including

identity); Pal v. INS, 204 F.3d 935, 938 (9th Cir. 2000) (“At the very least, the

record does not compel the opposite conclusion.”). Accordingly, in the absence of

credible testimony, Effendy’s withholding of removal claim fails. See Farah, 348

F.3d at 1156.




                                           2                                     08-70154
      Effendy fails to raise any substantive challenge to the denial of his CAT

claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues

not addressed in the argument portion of a brief are deemed waived).

      PETITION FOR REVIEW DENIED.




                                         3                                   08-70154